UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of August 2010 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig ————— Mira Rosenzweig, Chief Financial Officer Dated: August 05, 2010 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park Migdal Ha’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Mira Rosenzweig, CFO Tel: +972-4-604-8308 Mobile: +972-54-9050703 mirar@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com CAMTEK ANNOUNCES SECOND QUARTER 2010 RESULTS CONTINUED STRONG IMPROVEMENT IN REVENUES AND PROFITABILITY MIGDAL HAEMEK, Israel – August 5, 2010 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the quarter ended June 30, 2010. Main Financial Highlights of the Second Quarter · Revenues of $20.8 million representing a 66% year-over-year increase and an 18% sequential increase; · Non-GAAP operating income of $1.7 million compared with a non-GAAP operating loss of $2.1 million in the second quarter of 2009. GAAP operating income reached $1.2 million; · Non-GAAP net income of $1.4 million compared with a non-GAAP net loss of $2.0 million in the second quarter of 2009. GAAP net income reached $460 thousands; and · Cash and cash equivalents balance on June 30, 2010 of $14.1 million. Results for the three months ended June 30, 2010 on a non-GAAP basis, exclude the following items: (i) expenses with respect to the acquisition of SELA and Printar; (ii) share based compensation expenses and (iii) restructuring expenses due to reorganization in the Company’s subsidiary in Europe. A reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Second Quarter 2010 Financial Results Revenues for the second quarter of 2010 increased 66% to $20.8 million, compared to $12.5 million in the second quarter of 2009. Revenues grew 18% sequentially, representing the fifth quarter of continued sequential growth. This growth is a result of increase in demand from our costumers due to improving market conditions as well as our penetration into new customers and new product lines. Gross profit on a GAAP basis for the quarter was $8.8 million (42.4% of revenues), compared to gross profit of $4.2 million (33.5% of revenues) in the second quarter of 2009. On a non-GAAP basis, gross profit for the quarter of 2010 totaled $9.1 million (43.5% of revenues). The improvement in the gross margin resulted mainly from the increase in revenues. Operating income on a GAAP basis, in the second quarter of 2010 was $1.2 million compared with an operating loss of $2.1 million in the second quarter of 2009.Non-GAAP operating income was $1.7 million in the second quarter of 2010. Net income on a GAAP basis for the second quarter of 2010 totaled $460 thousand, or $0.02 per diluted share, compared to a net loss of $2.1 million, or a loss of $0.07 per share, in the second quarter of 2009. On a Non-GAAP basis, net income in the second quarter of 2010 was $1.4 million, or $0.05 per diluted share. Cash and cash equivalentsas of June 30, 2010 were $14.1 million compared to $16.2 million at the end of the prior quarter. The decrease resulted mainly from an increase in accounts receivable and inventory due to the increase in sales as well as the Company’s expectations of increased future demands. Roy Porat, Camtek’s General Manager, commented,“We are very happy with our results of the quarter which demonstrate the solid footing underlying the recovery in our markets. The markets in which we operate are all in high utilization, and our clients are actively expanding their capacity by investing in capital equipment.” Continued Mr. Porat, “Looking ahead into the second half of 2010 and 2011, we see Camtek’s business evolving from a two vertical business to a four vertical one, which will further diversify our exposure to the industry cycles in which we operate. The two new additional product lines of Macro Inspection and Sample Preparation are already starting to contribute to our top line. We have a number of leads and we aim to turn these leads into sales in the coming quarters. Concluded Mr. Porat,“With regard to our revenue outlook for the third quarter, we anticipate another quarter of sequential top-line growth, with revenues reaching between $22-24 million.” Conference Call Camtek will host a conference call today, August 5, 2010, at 9:00 am ET. Roy Porat, General Manager of Camtek and Mira Rosenzweig, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US: 1 at 9:00 am Eastern Time Israel: 03 918 0610 at 4:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd provides automated solutions dedicated for enhancing production processes and yield, enabling our customers new technologies in two industries: Semiconductors, Printed Circuit Board (PCB) & IC Substrates. Camtek addresses the specific needs of these industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, ion milling and digital material deposition. Camtek’s solutions range from micro-to-nano by applying its technologies to the industry-specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors. CAMTEK LTD. and its subsidiaries Consolidated Balance Sheets (In thousands) June 30, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Accounts receivable, net Inventories Due from affiliates Other current assets Deferred tax asset 68 68 Total current assets Fixed assets, net Long term inventory Deferred tax asset 98 98 Other assets, net Intangible assets * Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Accounts payable – trade Convertible loan – current portion Other current liabilities Total current liabilities Long term liabilities Liability for employee severance benefits Other long term liabilities * Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, issued 31,347,170in 2010 and 31,328,119in 2009, outstanding 29,254,794in 2010 and 29,235,743in 2009 Additional paid-in capital Retained earnings (accumulated losses) ) ) Treasury stock, at cost ( 2,092,376in 2010 and 2009) ) ) Total shareholders' equity Total liabilities and shareholders' equity (*) Relates to Printar and SELA acquisition Camtek Ltd. Consolidated Statements of Operations (In thousands, except share data) Six Months ended June 30, Three Months ended June 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrativeexpenses Operating income (loss) Financial income (expenses), net ) ) ) 96 ) Income (loss) before income taxes ) Income tax ) Net income (loss) Net income (loss) per ordinary share: Basic ) Diluted ) Weighted average number ofordinary shares outstanding: Basic Diluted Camtek Ltd. Reconciliation of GAAP To Non-GAAP results (In thousands, except share data) Six Months ended Three Months ended Year ended June 30, June 30, December 31, U.S. dollars U.S. dollars U.S. dollars Reported net income (loss) attributable to Camtek Ltd. on GAAP basis ) Acquisition of Sela and Printar related expenses (1) - - Inventory write -downs (2) - Share-based compensation 82 41 62 Write off of other assets - Restructuring expenses (3) - - - Non-GAAP net income (loss) Non –GAAP net income (loss) per share , basic and diluted ) Gross margin on GAAP basis 41
